UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORTUNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001-15751 eMAGIN CORPORATION (Exact name of registrant as specified in its charter) Delaware 56-1764501 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3006 Northup Way, Suite 103, Bellevue, Washington 98004 (Address of principal executive offices) (425) 284-5200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months ).YesR No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer £Accelerated filer £Non-accelerated filer £Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act) Yes £No R The number of shares of common stock outstanding as of July 31, 2014 was 24,995,982. 1 eMagin Corporation Form 10-Q For the Quarter ended June 30, 2014 Table of Contents Page PART IFINANCIAL INFORMATION Item 1 Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2014 (unaudited) andDecember 31, 2013 3 Condensed Consolidated Statements of Operations for the Three and Six Months ended June 30, 2014 and 2013 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Six Months endedJune 30, 2014 and 2013 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3 Quantitative and Qualitative Disclosures About Market Risk 17 Item 4 Controls and Procedures 17 PART II OTHER INFORMATION Item 1 Legal Proceedings 18 Item 1A Risk Factors 18 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3 Defaults Upon Senior Securities 18 Item 4 Mine Safety Disclosures 18 Item 5 Other Information 18 Item 6 Exhibits 19 SIGNATURES 20 CERTIFICATIONS 2 Table of Contents ITEM 1.Condensed Consolidated Financial Statements eMAGIN CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) June 30, 2014 (unaudited) December 31, ASSETS Current assets: Cash and cash equivalents $ $ Investments Accounts receivable, net Inventories, net Prepaid expenses and other current assets Total current assets Long-term investments — Equipment, furniture and leasehold improvements, net Other assets 27 Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Other current liabilities Total current liabilities Commitments and contingencies(Note 8) Shareholders’ equity: Preferred stock, $.001 par value: authorized 10,000,000 shares: Series B Convertible Preferred stock, (liquidation preference of $5,659,000) stated value $1,000 per share, $.001 par value:10,000 shares designated and 5,659 issued and outstanding as of June 30, 2014 and December 31, 2013 — — Common stock, $.001 par value: authorized 200,000,000 shares, issued and outstanding, 24,995,982 shares as of June 30, 2014and 23,928,619 as of December 31, 2013 25 24 Additional paid-in capital Accumulated deficit Treasury stock, 162,066 shares as of June 30, 2014 and December 31, 2013 Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See notes to Condensed Consolidated Financial Statements. 3 Table of Contents eMAGIN CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except share and per share data) (unaudited) Three Months Ended Six Months Ended June 30, June 30, Revenue: Product $ Contract 62 81 Total revenue, net Cost of goods sold: Product Contract 11 26 Total cost of goods sold Gross profit Operating expenses: Research and development Selling, general and administrative Total operating expenses Loss from operations ) Other income (expense): Interest expense, net ) Other income, net 7 23 14 36 Total other income (expense), net (3
